        Case 1:20-cr-00240-PAE Document 53 Filed 04/16/21 Page 1 of 2




                                                     April 15, 2021




BY ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:   United States v. Zoilo Taveras
      20 Cr. 240 (PAE)


Honorable Judge Engelmayer:

       I write to request that the Court modify Mr. Taveras’s bail conditions to
allow him to apply for a Dominican passport at the Consulate of the Dominican
Republic in New York, New York. Mr. Taveras’s sentencing is currently scheduled
for May 26. Mr. Taveras is a Dominican citizen, and he hopes to return to the
Dominican Republic as early as possible after his sentence is imposed. In order to
do so, Mr. Taveras would like to obtain a Dominican passport, with the condition
that he keep this passport in his defense counsel’s office and not use it until after
his sentencing. The Government is in agreement with this request. Pretrial defers
to the Government.

       On April 1, 202020, Your Honor released Mr. Taveras on bail with the
following conditions, inter alia: A $20,000 personal recognizance bond co-signed by
two FRPs; pre-trial supervision; travel limited to SNDY/EDNY; and home detention
with electronic monitoring. On August 31, 2020, Your Honor imposed a curfew for
Mr. Taveras. He has been fully compliant with all of the conditions of release.

        If the Court grants this request, Mr. Taveras would apply for the Dominican
passport at the Consulate of the Dominican Republic. When ready, the passport
would either be mailed directly to the Federal Defenders Office or picked up by Mr.
Taveras and an employee of the Federal Defenders. If picked up in person, the
passport would remain in the possession of an employee of the Federal Defenders
office and not in Mr. Taveras’s possession. The passport would be kept in defense
counsel’s office until after sentencing. Assistant U.S. Attorney Brandon Harper is in
agreement with Mr. Taveras’s request.
    Case 1:20-cr-00240-PAE Document 53 Filed 04/16/21 Page 2 of 2



  Thank you for your consideration of this matter.


                                                 Respectfully Submitted,


                                                 /s/_______________________
                                                 Zawadi Baharanyi
                                                 Assistant Federal Defender
                                                 917-612-2753




GRANTED. The Clerk of Court is requested to terminate
the motion at Dkt. No. 52.
                                             4/16/2021
                        SO ORDERED.

                                       
                                    __________________________________
                                          PAUL A. ENGELMAYER
                                          United States District Judge
